Citation Nr: 0213100	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  00-15 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for joint and muscle 
pain due to an undiagnosed illness.

2. Entitlement to service connection for premature birth due 
to an undiagnosed illness.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a skin disorder.

(The issues of entitlement to service connection for post-
traumatic stress disorder and entitlement to service 
connection for depression, with insomnia, fatigue, 
irritability, and poor concentration, due to an undiagnosed 
illness, will be the subject of a later decision.)
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claims for 
service connection for the six disorders listed on the title 
page of this decision.  The veteran filed a timely appeal to 
these adverse determinations.

The Board is undertaking additional development on the issues 
of entitlement to service connection for post-traumatic 
stress disorder and entitlement to service connection for 
depression, with insomnia, fatigue, irritability, and poor 
concentration, due to an undiagnosed illness, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues. 


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The evidence does not indicate that the veteran's joint 
and muscle pain is due to an undiagnosed illness.

3.  The act of giving birth to a child prematurely after 
service is not, in itself, a disability for which service 
connection may be granted, in the absence of evidence which 
indicates that it has resulted in a current disability to the 
veteran.

4.  The veteran's claims file does not contain competent 
medical evidence which indicates that her current headaches 
are related to her active duty service, or which relates this 
condition to her reported post-service symptomatology.

5.  The veteran's claims file does not contain competent 
medical evidence which indicates that her current skin 
disorder is related to her active duty service, or which 
relates this condition to her reported post-service 
symptomatology.







CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
joint and muscle pain due to an undiagnosed illness have not 
been met.  38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (2001); 66 Fed. Reg. 56,614, 
56,615 (Oct. 3, 2001) (to be codified at 38 C.F.R. 
§ 3.317(a)(1)(i)); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).

2.  Service connection for premature birth must be denied due 
to a lack of entitlement under the law.  38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).
 
3.  A headache disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159).   

4.  A skin disorder was neither incurred in nor aggravated by 
the veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate her claims, as well as notice of the specific 
legal criteria necessary to substantiate her claims.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in August 1999, in the statement of the 
case (SOC) issued in June 2000, in the supplemental statement 
of the case (SSOC) issued in October 2001, at the time of a 
hearing before an RO hearing officer in September 2000, and 
in correspondence to the veteran have provided her with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate her claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in June 2001, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and her 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claims.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, her 
entire military personnel records jacket, post-service 
private treatment notes and medical statements, VA outpatient 
treatment notes, mental health treatment notes, and 
examination reports, a lengthy statement from the veteran's 
mother, and several personal statements made by the veteran 
in support of her claim.  The veteran and her husband 
testified at a hearing before an RO hearing officer in 
September 2000, and a transcript of this testimony has been 
associated with the veteran's claims file.  The RO has 
obtained all pertinent records regarding the issues on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate her claims.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate her claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

I.  Service connection - undiagnosed illness claims

The veteran has claimed entitlement to service connection for 
joint and muscle pain and a premature birth which she asserts 
are due to an undiagnosed illness caused by toxic exposure 
during the Persian Gulf War.

As noted above, in order to establish service connection for 
a claimed disability, the facts, as shown by the evidence, 
must demonstrate that a particular injury or disease 
resulting in a current disability was incurred in or 
aggravated by service in the United States Armed Forces.  38 
U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. §§ 3.303(a), 
3.304 (2001).

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans.  38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (2001).  VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section if 
any of the following is the case:  there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

A.  Joint and muscle pain

Relevant evidence includes the veteran's service medical 
records, which are negative for evidence of any complaints or 
diagnoses of, or treatment for, any joint or muscle pain.  At 
the time of the veteran's report of medical history in April 
1991, she did report, among other things, that both her knees 
hurt upon "over exertion," and that she had had a problem 
with forgetting things easily "for years."  However, she 
indicated that none of these problems was currently active.  
The actual report of medical examination conducted that same 
day revealed no relevant abnormalities.  

In addition, the veteran also completed a Southwest Asia 
Demobilization and/or Redeployment Medical Evaluation in 
April 1991, on the same day as her separation examination.  
At that time when asked to list the diseases or injuries she 
had had while in the Southwest Asia region she indicated 
"None."  In addition, she also checked the box for "No" 
when asked whether she had reason to believe that she or any 
members of her unit had been exposed to either chemical 
warfare or germ warfare.

Regarding the veteran's complaints of muscle and joint pain, 
the Board has found only one occasion when the veteran 
complained of these symptoms, at the time of a VA general 
medical examination in July 1998.  At that time, the veteran 
complained of pain in the muscles and joints, particularly in 
the knees, but also in the elbows and low back, which she 
stated began hurting while in the military.  Following a 
physical examination, the examiner rendered diagnoses of 
arthralgia of the knees and lumbar spine, undetermined 
etiology, and bilateral elbow epicondylitis.  As this single 
complaint was made more than 4 years ago, there is some 
question whether the veteran suffers from a current 
disability marked by muscle and joint pain.  In any case, the 
examiner attributed the veteran's complaints of knee and 
spine pain to arthralgia, and her complaints of elbow pain to 
epicondylitis.  Therefore, these complaints have not been 
shown to result from an "undiagnosed illness." 

In short, there is no evidence that the veteran's various 
somatic complaints, including joint and muscle pain, are in 
any way attributable to an "undiagnosed illness."  The 
evidence does show that the veteran has suffered from several 
of these problems at some point following her discharge from 
service, which she apparently believes are related to toxic 
exposure in the Persian Gulf.  However, as noted above, 
service connection under section 3.317 is available only for 
undiagnosed illnesses attributable to Southwest Asia service 
during the Persian Gulf War, i.e., those illnesses which "by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  In this case, 
the veteran's complaints have been specifically attributed to 
identifiable causes, and, as such, are not illnesses which 
"cannot be attributed to any known clinical diagnosis," and 
service connection under section 3.317 is precluded.  

In deciding this claim, the Board observes that during the 
pendency of this appeal, a new law was passed which amended 
the statutes affecting compensation for disabilities 
occurring in Persian Gulf War veterans.  38 U.S.C.A. §§ 1117, 
1118 (West 1991 & Supp. 2001);  Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 
976 (2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include not only an undiagnosed illness, but 
also a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms.  38 U.S.C.A. § 1117(a)(2)(B) (West 1991 & 
Supp. 2001).  Pursuant to Karnas v. Derwinski, 1 Vet. App. 
308 (1991), where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant normally applies, absent 
Congressional intent to the contrary.  Thus, the Board must 
analyze the veteran's Persian Gulf War undiagnosed illness 
claim under the revised regulations as well.

The Board finds that, even under these new criteria, the 
veteran's claims for service connection for joint and muscle 
pain due to an undiagnosed illness must fail.  As noted 
above, the veteran's claimed disorders have not been 
attributed by examiners to a medically unexplained chronic 
multisymptom illness, such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome.  On the contrary, 
the only examiner who opined on the cause of the veteran's 
complaints of joint and muscle pain attributed these 
complaints to specific, identifiable disabilities, including 
arthralgia and epicondylitis.  Therefore, the Board finds 
that, even under the revised language of 38 U.S.C.A. §§ 1117 
and 1118, the veteran's claim for service connection for 
joint and muscle pain due to an undiagnosed illness must be 
denied.  Although it does not appear that the RO had an 
opportunity to address this regulation change, the Board 
finds that the veteran has not been prejudiced by the Board's 
consideration of these new criteria in the first instance, as 
the evidence does not show, and the veteran has not 
contended, that the veteran's symptoms are manifestations of 
a chronic multisymptom illness.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

B.  Premature birth

The Board has also considered the contention by the veteran's 
mother and husband, as set forth in correspondence to VA and 
during the September 2000 hearing, that the premature birth 
of the veteran's son in July 1996 was due to an undiagnosed 
illness caused by toxic exposure during Desert Storm.  
However, the Board finds that the event of delivering a baby 
prematurely is not, in itself, a "disability" for which 
service connection may be granted, as the evidence does not 
show that it has resulted in a current disability to the 
veteran.  In this regard, the Court has held that "[i]n 
order for the veteran to be awarded a rating for service-
connected [disability], there must be evidence both of a 
service-connected disease or injury and a present disability 
which is attributable to such disease or injury."  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110 (West 1991).  In the 
absence of proof of a present disability there can be no 
valid claim.").  As such, service connection for a premature 
birth cannot be granted.

II.  Service connection - diagnosed illness claims

A.  Headaches

A review of the veteran's service medical records does not 
reveal any evidence in the treatment records of complaints or 
diagnoses of, or treatment for, a headache disorder.  The 
Board observes that at the time of the veteran's Report of 
Medical History, completed in April 1991, it was noted that 
the veteran suffered from occasional severe headaches.  
However, the veteran's separation examination found the 
veteran to be normal on clinical evaluation, and no diagnosis 
of a headache disorder was rendered.

A VA infectious disease clinic physician note dated in 
September 1997 indicated a complaint of, among other things, 
chronic headaches since the veteran's return from the Persian 
Gulf.  No relevant diagnosis was rendered.

Also in September 1997, the veteran was seen at a VA 
dermatology clinic, at which time she complained of, among 
other things, headaches.  The examiner rendered a relevant 
diagnosis of multiple varied symptoms of unclear etiology.

An outpatient treatment note from a VA eye clinic dated in 
January 1998 indicates that the veteran complained of vision 
changes in both eyes, pain and irritation in the right eye, 
and headaches since her Persian Gulf duty.  Following an 
examination, the examiner rendered a diagnosis of a normal 
examination, with probable ocular migraines. 

At the time of the veteran's July 1998 VA general medical 
examination, she complained of headaches located in the back 
of the head, which radiated up to the top of the head.  The 
examiner noted that a magnetic resonance imaging (MRI) scan 
of the veteran's brain was negative.  The examiner rendered a 
diagnosis of muscular contraction headaches.

At the time of a hearing before an RO hearing officer in 
September 2000, the veteran testified that she had suffered 
from almost constant headaches since her return from the 
Persian Gulf in 1991.  The veteran's husband testified that 
he first met the veteran in 1994, some 21/2  to 3 years after 
the veteran's return from the Persian Gulf.  He stated that 
the veteran had complained of headaches ever since the time 
that he first met her.

A review of the evidence detailed above reveals no medical 
evidence which has linked the veteran's current headaches, 
variously diagnosed as migraine headaches or muscular 
contraction headaches, to her active duty military service.  
In addition, there is no evidence which indicates that the 
veteran suffered from a chronic headache disorder in service, 
or, indeed, from any disorder manifested by headaches at all.  
Finally, while the veteran and her husband have testified 
that the veteran has experienced headaches since service, and 
at least one examiner has recorded the veteran's report of 
headache symptomatology since service, there is no competent 
evidence which relates the veteran's present condition - 
either migraine headaches or muscle contraction headaches - 
to that reported post-service symptomatology.  Savage, 10 
Vet. App. at 498. 

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for headaches.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Skin disorder

A review of the veteran's service medical records reveals a 
single finding of pruritus on the veteran's back in June 
1990, prior to the veteran's assignment to the Persian Gulf.  
At the time of the Southwest Asia Demobilization/Redeployment 
Medical Evaluation in April 1991, the veteran checked "No" 
to the question asking whether she was suffering from any 
rash, skin infection or sores.  At the time of the veteran's 
April 1991 Report of Medical History, she indicated that she 
was not suffering from any skin diseases, and her separation 
examination noted that her skin was normal.

The veteran's claims file contains several VA outpatient 
treatment notes from the mid-1990's which indicate treatment 
for skin problems.  In September 1997, the veteran presented 
with a greater than 5 year history of lesions on the legs, 
arms and trunk, which she reported began upon her return from 
Desert Storm.  She also complained of acneiform eruptions on 
her face within the past year.  The examiner rendered 
diagnoses of facial acne and questionable folliculitis versus 
papular urticaria.  A follow-up examination in November 1997 
indicated diagnoses of residual acneiform papules and 
scattered papules on legs.  Finally, a VA outpatient 
treatment note dated in April 1998 indicated a diagnosis of 
possible vasculitis, though it was noted that all laboratory 
testing had come back normal, and a finding of a rash on the 
left wrist in hip, also diagnosed as possible vasculitis.

At the time of the veteran's July 1998 VA general medical 
examination, the examiner noted the presence of a few 
excoriated lesions on the veteran's skin.  She also noted 
that a biopsy had at one time diagnosed a form of vasculitis, 
but that a third testing for generalized vasculitis had been 
negative.  The examiner also noted the presence of a small 
tender lymph node at the base of the veteran's skull, and 
also noted that there was a nearby acne-type lesion which 
might account for the lymph node.  Finally, the examiner 
noted that the veteran had other acne lesions on the face 
which had been diagnosed by the VA dermatology department as 
being facial acne.  The examiner rendered diagnoses of 
dermatitis, etiology undetermined, and facial acne.

At the time of a hearing before an RO hearing officer in 
September 2000, the veteran testified that she had skin 
problems on her legs, arms, back, chest and face.  She 
indicated that she did not have these skin problems prior to 
serving in the Persian Gulf.  She indicated that VA personnel 
had recently diagnosed her condition as vasculitis, and that 
the examiners thought that it was due to chemical exposure of 
some type during Desert Storm.  The veteran's husband 
testified that the veteran had suffered from small skin 
ulcerations since the time he met her in 1994.

A review of the evidence detailed above reveals no medical 
evidence which has linked any of the veteran's current skin 
disorders, variously diagnosed as dermatitis, vasculitis, and 
acne, to her active duty military service.  In addition, 
there is no evidence which indicates that the veteran 
suffered from a chronic skin disorder in service, as the 
service medical records only indicates a single finding of 
pruritus of the back, in June 1990, with the remainder of the 
veteran's service medical records for her period of active 
duty service entirely negative for any further evidence of 
skin disorders.  Finally, while the veteran and her husband 
have testified that the veteran has experienced skin problems 
since service, and at least one examiner has recorded the 
veteran's report of skin symptomatology since service, there 
is no competent evidence which relates the veteran's present 
condition - whether diagnosed as dermatitis, vasculitis, or 
acne - to that reported post-service symptomatology.  Savage, 
10 Vet. App. at 498. 

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a skin disorder.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for joint and muscle pain due to an 
undiagnosed illness is denied.

Service connection for premature birth due to an undiagnosed 
illness is denied.

Service connection for headaches is denied.

Service connection for a skin disorder is denied.


		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

